Title: Thomas Jefferson’s Membership Diploma in the Imperiale e Reale Accademia Economico-Agraria dei Georgofili di Firenze, 15 January 1820
From: Imperiale e Reale Accademia Economico-Agraria dei Georgofili di Firenze,Nesti, Filippo,De Nobili, Uberto
To: Jefferson, Thomas


					
					Intenta sempre l’Accademia ad ascrivere nel numero dei suoi membri le persone che non solo possono recarle decoro con il loro nome, ma ancora esserle utili con la comunicazione d’esperienze e di scritti diretti all’avanzamento delle cognizioni teoriche e pratiche riguardanti l’Agricoltura e qualunque altro Ramo d’Economia pubblica e privata; e delle Scienze ed Arte in quei particolari che con esse abbiano relazione, ha nell’Adunanza ordinaria de Due Gennajo Milleottocentoventi eletto Voi Eccellenza Mr Thomas Jefferson per uno dei suoi Seg Corrispondenti e perciò Ve ne diamo la presente in prova della vostra ammissione, e come un attestato del vostro merito e della nostra stima per Voi.
					Data in Firenze nella Residenza dell’Accademia questo di 15. Gennajo 1820.
					
						
							
								
									 Vice Presidente
									
									Segretario degli Atti
								
								
									
										 U D Nobili
										
									
									
									
										
											Pr. Filippe Nesti
										
										
									
								
							
						
					
				  
					Editors’ Translation
					
						Always determined to enroll in its membership those persons who not only can grace it with their names but also be useful by communicating experiences and writings aimed at the advancement of theoretical and practical knowledge concerning agriculture as well as any other branch of public and private economy, the sciences, and the arts concerned with particular aspects of agriculture, the Academy has at its regular meeting of Two January One Thousand Eight Hundred and Twenty elected your Excellency Mr Thomas Jefferson one of its Corresponding Members. We therefore give you the present certificate as proof of your admission, and as a testimony of your merit and our esteem for you.
						Issued in Florence, at the headquarters of the Academy this 15. January 1820.
						
							
								
									
										 Vice President
										
										Recording Secretary
									
									
										
											   U D Nobili
											
											
										
										
										
											
												Pr. Filippo Nesti
											
											
										
									
								
							
						
					
				